          Case 7:21-cv-00007 Document 10 Filed on 03/26/21 in TXSD Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

    UNITED STATES OF AMERICA,                              §
            Plaintiff,                                     §
                                                           §
    v.                                                     §     CIVIL ACTION NO. 7:21-cv-00007
                                                           §
    24.263 ACRES OF LAND, MORE OR LESS,                    §
    SITUATE IN HIDALGO COUNTY, STATE                       §
    OF TEXAS, HIDALGO AND CAMERON                          §
    COUNTIES WATER CONTROL AND                             §
    IMPROVEMENT DISTRICT NO. 9,                            §
              Defendants.                                  §

          PLAINTIFF’S UNOPPOSED MOTION FOR A CONTINUANCE OF THE JOINT
         DISCOVERY/CASE MANAGEMENT PLAN AND THE INITIAL PRETRIAL AND
              SCHEDULING CONFERENCE PURSUANT TO FED. R. CIV. P. 26(f)

           Plaintiff, United States of America, by and through the undersigned Assistant United States

Attorney for the Southern District of Texas, respectfully moves for a continuance of the filing of

a Joint Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference

scheduled for April 7, 2021. This is the first continuance sought by either party in this action.

                                             I.      BACKGROUND

           1.          The United States commenced this case on January 6, 2021 by filing the

Declaration of Taking, which sought to acquire fee simple interest in property identified as RGV-

WSL-9002-1. 1 On January 13, 2021, the United States deposited $131,284.00 in the registry of the

Court as estimated just compensation. 2 Upon deposit of the estimated just compensation, title to




1
    Dkt. No. 2.
2
    Dkt. No. 5 at 1.
                                                     Page 1 of 4
     Plaintiff’s Unopposed Motion for a Continuance of the Joint Discovery/Case Management Plan and the Initial
                                         Pretrial and Scheduling Conference
         Case 7:21-cv-00007 Document 10 Filed on 03/26/21 in TXSD Page 2 of 4




the tract identified as RGV-WSL-9002-1 vested in the name of the United States by operation of

law. 3

                                             II.      RELIEF REQUESTED

          2.      The United States requests that the Court continue the filing of the Joint

Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference as it will not

prejudice any party of this case. Rather, the United States believes the continuance sought herein

will preserve judicial and party resources based on the following reasons:

          a. This is a federal land condemnation action seeking to acquire property in order “to

               construct, install, operate, and maintain roads, fencing, vehicle barriers, security

               lighting, cameras, sensors, and related structures designed to help secure the United

               States/Mexico border within the State of Texas.” 4

          b. On January 20, 2021, President Joseph R. Biden executed a Presidential Proclamation,

               terminating the national emergency at the Southern Border Wall and directing “a

               careful review of all resources appropriated or redirected to construct a southern border

               wall” through the development of “a plan for the redirection of funds concerning the

               southern border wall.” 5

          c. The development of a plan for the redirection of funds concerning the southern border




3
  Upon the filing of the Declaration of Taking and depositing the estimated compensation in the Registry of the Court,
the following events occur by operation of law: “(1) title to the estate or interest specified in the declaration vests in
the Government; (2) the land is condemned and taken for the use of the Government; and (3) the right to just
compensation for the land vests in the persons entitled to the compensation.” 40 U.S.C. § 3114(b); see E. Tennessee
Nat. Gas. Co. v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (in a Declaration of Taking Act case, “[t]itle and the right to
possession vest in the government immediately upon the filing of a declaration and the requisite deposit.”).
4
  Dkt. No. 2, Schedule B.
5
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.

                                                    Page 2 of 4
    Plaintiff’s Unopposed Motion for a Continuance of the Joint Discovery/Case Management Plan and the Initial
                                        Pretrial and Scheduling Conference
      Case 7:21-cv-00007 Document 10 Filed on 03/26/21 in TXSD Page 3 of 4




             wall was expected within 60 days from the date of the proclamation. 6 The 60 days have

             now passed, and the United States and landowner Defendant, Hidalgo and Cameron

             Counties Water Control and Improvement District No. 9 (“HCCID9”) have mutually

             agreed to take no action until the position of the United States is determined. The parties

             have taken this posture in large part due to HCCID9’s request for the United States to

             revest title to the estate taken in this case 7 if determined that the property taken is not

             needed for purpose taken after completion of the redirection of funds.

        3.       Based on the foregoing, the United States requests that the Court grant this motion

and enter an order continuing the filing of the Joint Discovery/Case Management Plan and the

Initial Pretrial and Scheduling Conference for at least 60 days.

                                                                  Respectfully submitted,

                                                                  JENNIFER B. LOWERY
                                                                  Acting United States Attorney
                                                                  Southern District of Texas


                                                        By:      s/ Baltazar Salazar
                                                                 Baltazar Salazar
                                                                 Assistant United States Attorney
                                                                 Attorney-in-Charge
                                                                 S.D. Tex. ID. No. 3135288
                                                                 Texas Bar No. 24106385
                                                                 UNITED STATES ATTORNEY’S OFFICE
                                                                 SOUTHERN DISTRICT OF TEXAS
                                                                 600 E. Harrison, Suite 201
                                                                 Brownsville, Texas 78520
                                                                 Telephone: (956) 983-5067
                                                                 Facsimile: (956) 548-2775
                                                                 Email: Baltazar.Salazar@usdoj.gov

6
  Id.
7
  See 40 U.S.C. § 3117 (“In any condemnation proceeding brought by or on behalf of the Federal Government, the
Attorney General may stipulate or agree on behalf of the Government to exclude any part of the property, or any
interest in the property, taken by or on behalf of the Government by a declaration of taking or otherwise.”).
                                                       Page 3 of 4
    Plaintiff’s Unopposed Motion for a Continuance of the Joint Discovery/Case Management Plan and the Initial
                                          Pretrial and Scheduling Conference
     Case 7:21-cv-00007 Document 10 Filed on 03/26/21 in TXSD Page 4 of 4




                                CERTIFICATE OF CONFERENCE

       On March 25 and 26, 2021, the undersigned counsel contacted Lance Kirby, attorney for

Defendant Hidalgo and Cameron Counties Water Control and Improvement District No. 9, who

advised that Defendant is unopposed to the instant motion.

                                                           s/ Baltazar Salazar
                                                           Baltazar Salazar
                                                           Assistant United States Attorney



                                   CERTIFICATE OF SERVICE

       I certify that on March 26, 2021, a copy of the foregoing motion was served on counsel for

Defendant via email correspondence.


                                                           s/ Baltazar Salazar
                                                           Baltazar Salazar
                                                           Assistant United States Attorney




                                                  Page 4 of 4
  Plaintiff’s Unopposed Motion for a Continuance of the Joint Discovery/Case Management Plan and the Initial
                                      Pretrial and Scheduling Conference
